IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-473-CR


WILLIAM STEWART, III,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT

NO. 92-669-K26, HONORABLE WILLIAM S. LOTT, JUDGE PRESIDING
 



PER CURIAM
	After accepting his plea of guilty and hearing his judicial confession, the district
court found appellant guilty of attempted murder.  Tex. Penal Code Ann. §§ 15.01 (West Supp.
1993), 19.02 (West 1989).  Pursuant to a plea bargain agreement, the court assessed punishment
at imprisonment for fifteen years.
	Appellant's court-appointed attorney filed a brief in which he concludes that the
appeal is frivolous and without merit.  The brief meets the requirements of Anders v. California,
386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); Jackson v. State, 485 S.W.2d 553 
(Tex. Crim. App. 1972); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  A copy of counsel's brief was delivered to
appellant, and appellant was advised of his right to examine the appellate record and to file a pro
se brief.  No pro se brief has been filed.
	We have reviewed the record and counsel's brief and agree that the appeal is
frivolous and without merit.  Further, we find nothing in the record that might arguably support
the appeal.
	The judgment of conviction is affirmed.


Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Affirmed
Filed:  December 15, 1993
Do Not Publish